Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 22-28 and 21 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: for the same reasons as presented in the original lack of unity, the reference to Waldstein teaches the common technical features between the originally elected invention of a hose, and are common with the new invention of claims 22-28 drawn to a monitoring system, and therefore such are not special technical features of an electrically conducting material in a hose, and the features therefore are not considered special technical feature and the remaining limitations of new invention of claims 22-28 are directed to features not found in both groups, therefore unity is lacking, and due to election by original presentation applicants have already received examination of the hose article invention and new claims drawn to a combination of a hose with a monitoring system is a new invention and due to lack of unity and election by original presentation these claims are drawn to a non-elected invention and therefore will stand withdrawn.
With respect to claim 21, and amended claims 1-6 and 16-20, the amendment of claim 1 changes the claim from an article claim of a hose to a method of making a hose, where originally all methods of making were withdrawn without traverse and were non-elected inventions, therefore applicants have already elected without traverse a hose article invention and have not elected the method of making a hose without traverse, therefore changing the claims from an article to a method at this time makes these claims drawn to a non-elected invention for the same reasons as the methods were found to lack unity originally and were non-elected without traverse, therefore the method cannot be recaptured at this time since they are part of a non-elected without traverse invention and due to election by original presentation of the hose claims, the amendment to these claims and additional .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6 and 16-28 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Response to Amendment
The reply filed on January 18, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): as set forth above claims 1-6 and 16-20 have been converted by the amendment to the non-elected without traverse invention of a method of forming the hose, therefore these claims and dependent claim 21 are withdrawn from consideration as being drawn to a non-elected invention by original presentation, and further as set forth above additional claims 22-28 are drawn as well to a non-elected invention by original presentation where the combination of a hose with a monitoring system would also lack unity for the same reasons as set forth above and in the restriction of the application, and since such has already received an office action on the elected invention due to election by original presentation all of the claims in the application stand withdrawn to a non-elected invention and therefore this makes the amendment non-responsive since no claims remain in the application drawn to the elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH